802 So. 2d 421 (2001)
Edward REDDICK, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-1181.
District Court of Appeal of Florida, Third District.
December 5, 2001.
Edward Reddick, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, LEVY and GODERICH, JJ.
*422 PER CURIAM.
The defendant, Edward Reddick, filed a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The record refutes the claims raised by the defendant, and therefore, we affirm the denial of the motion for post-conviction relief. However, as the State properly concedes, the portion of the written sentencing order that provides that the two twenty-five year sentences are to run consecutively does not conform to the trial court's oral pronouncements that the sentences are to run concurrently. Therefore, we vacate that portion of the sentencing order, and remand for entry of written sentencing order that conforms to the trial court's oral pronouncements. Alvarez v. State, 698 So. 2d 1377 (Fla. 3d DCA 1997).
Affirmed in part, vacated in part, and remanded.